Exhibit 99.1 PRESS RELEASE Investors/Media: Contact: The Ruth Group Symmetry Medical Inc. Nick Laudico/Jason Rando Fred Hite 646-536-7030/7025 Senior Vice President nlaudico@theruthgroup.com Chief Financial Officer jrando@theruthgroup.com (574) 371-2218 Symmetry Medical Reports Second Quarter 2009 Financial Results Sheffield, UK Unit Achieves Operating Profitability Second Quarter 2009 Highlights: · Gross margin of 26.5%, up from 25.0% in the second quarter 2008 and 24.2% in the first quarter 2009 · Operating income of $13.5 million, up 8.4% year-over-year and up 20.8% over the first quarter of 2009 · Operating income of $0.1 million achieved at Sheffield, UK unit · Net income of $9.0 million or $0.25 per diluted share, increased from $6.2 million or $0.17 per diluted share in second quarter 2008 WARSAW, Ind., August 6, 2009 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced second quarter 2009 financial results for the period ended July 4, 2009. Second Quarter Vs Prior Quarter (in millions, except share data) Change 2Q'09 1Q'09 Change Revenue $ $ -8
